DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 10/14/2021.  Claims 1-5, 7-15, 17-25, and 27-29 are now pending in the present application.  Claims 6, 16, and 26 have been canceled by the Applicant.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with David C. Hall on 11/17/2021.

The application has been amended as follows:
In the Abstract, on line 1, delete “in” after “therein” and on line 15, delete “Publ. Fig. 6”.
Allowable Subject Matter
Claims 1-5, 7-15, 17-25, and 27-29 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1 and 8, the best prior art found during the prosecution of the present application, 3GPP TSG-RAN WG3 Meeting #93bis; Sophia Antipolis, France; Source; Huawei; Title: Solution for Selection of Network Slice and CN entity (R3-162460) -- October 10-14, 2016 and Lee et al. (U.S. Patent Application Publication No. 2016/0094988 A1), fails to disclose, teach, or suggest the limitations of sending a Radio Resource Control, RRC, connection 
Considering claims 15, 20, and 25, the best prior art found during the prosecution of the present application, 3GPP TSG-RAN WG3 Meeting #93bis; Sophia Antipolis, France; Source; Huawei; Title: Solution for Selection of Network Slice and CN entity (R3-162460) -- October 10-14, 2016 and Lee et al. (U.S. Patent Application Publication No. 2016/0094988 A1), fails to disclose, teach, or suggest the limitations of receiving a Radio Resource Control, RRC, connection request from the communication device; wherein the RRC connection request comprises a NAS registration request including a Network Slice Selection Assistance information, NSSAI, encrypted using Public Land Mobile Network, PLMN, public key; selecting a network function based on information in the RRC connection request, wherein selecting the network function is based on a Access and Mobility Management Function, AMF, selection identifier provided in the RRC connection request; in combination with and in the context of all of the other limitations in claims 15, 20, and 25.
Claims 2-5, 7, 9-14, 17-19, 21-24, and 27-29 are also allowed by virtue of their dependency on claims 1, 8, 15, 20, and 25.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642